The Court:
The contract under which the logs in question in this suit were cut was made April 10, 1876, by which Greenlaw was 'to cut and deliver logs at certain specified times and places, receiving compensation at specified rates and times, as logs were delivered. The act under which plaintiff claims a lien as a laborer upon the logs was passed March 30,1878. The terms of that contract can not be considered as changed by that act. Plaintiff certainly has no more rights as to what money was due than Greenlaw, or his assignee would have had; and if, by the terms of that contract, no money was payable to Greenlaw at the time the liens were filed, plaintiff had no lien to be enforced.
Judgment and order reversed, and cause remanded for a new trial.